Exhibit 10.3

 

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

EXECUTION COPY

GLOBAL AMENDMENT

TO THE

E*TRADE AGREEMENTS (this “Amendment”)

Reference is made to the (a) Master Services Agreement, dated April 9, 2003 (the
“MSA”), by and between Broadridge Securities Processing Solutions, Inc.
(formerly known as ADP Financial Information Services, Inc., “Broadridge”) and
E*TRADE Group, Inc. n/k/a E*TRADE Financial Corporation (“Client” or “E*TRADE”),
(b) Global Services Schedule No. 1, dated April 14, 2003 (the “GSS”), as
amended, to the MSA, by and between Broadridge and Client, (c) Operations and
Outsourcing Services Schedule, dated September 26, 2005 (“OOS Schedule”), to the
MSA, by and between Broadridge and E*TRADE Clearing, LLC (an affiliate of
Client, “E*TRADE Clearing”), (d) Proxy Agreement, dated June 1, 2001 (the “Proxy
Agreement”), by and between Broadridge and E*TRADE Securities, Inc. n/k/a
E*TRADE Securities LLC (an affiliate of Client, “E*TRADE Securities”),
(e) Prospectus Addendum, dated June 30, 2001, as amended (the “Prospectus
Addendum”), to the Proxy Agreement, between Broadridge and E*TRADE Securities,
(f) PostEdge Schedule, dated April 14, 2003 (the “PostEdge Schedule”), as
amended, (including (i) Amendment No. 1, dated December 1, 2003 (“PostEdge
Amendment No.1”) and (ii) Amendment No. 2, dated January 11, 2005), to the MSA
by and between Broadridge (services to be provided by Broadridge Investor
Communication Solutions, Inc., formerly ADP Investor Communication Services,
Inc., “Broadridge ICS”) and Client and (g) Statement/Confirm/Checks Schedule,
dated April 14, 2003 (“Statement Schedule”), to the MSA, between Broadridge ICS
and Client (collectively, the “Agreements”). This Amendment is effective as of
November 19, 2013 (“Amendment Effective Date”). Unless otherwise defined herein,
all terms defined in the Agreements shall have the same meanings when used
herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1. Amendment to the Term of the GSS, Proxy Agreement, OOS Schedule, PostEdge
Schedule and Prospectus Addendum.

The terms for the GSS, Proxy Agreement, OOS Schedule and PostEdge Schedule are
hereby extended through March 31, 2019.

 

2. Amendment to add Liquidated Damages Clause to the GSS, Proxy Agreement, OOS
Schedule and PostEdge Schedule.

Commencing as of March 31, 2016, Client shall pay the fees set forth in Exhibit
1 hereto, as liquidated damages and not as a penalty, for an early termination
of the GSS, Proxy Agreement, OOS Schedule and PostEdge Schedule as such early
termination may be permitted by such agreements.

 

3. Amendment to ICS Services.

Any CPI increase for any ICS services under the Agreements is ***.

 

Page 1 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

4. Amendment to OOS Schedule.

The annual *** in the fees is hereby extended through ***.

 

5. Amendment to the Proxy Agreement.

Beginning on ***, the Proxy Agreement is hereby amended by adding the pricing
set forth in Exhibit 2 hereto.

 

6. Amendment to Proxy Schedule, PostEdge Schedule and Statement Schedule.

The references to the *** discount set forth in the PostEdge Schedule and the
Statement Schedule are hereby deleted in their entirety as the current pricing
for these services already reflects such discount. The new pricing for the
PostEdge Schedule and the Statement Schedule Pricing is set forth in Exhibit 3
hereto. For the avoidance of doubt, the pricing in Exhibit 3 is effective as of
April 1, 2013.

 

7. Amendment to the Agreements.

The following provisions shall be added to and shall supersede any conflicting
provisions in the Agreements. References to Broadridge shall mean the applicable
Broadridge entity for the applicable agreement, and references to E*TRADE or
Client shall mean the applicable E*TRADE entity for the applicable agreement.
For the avoidance of doubt, similar provisions in the Agreements which protect
Broadridge’s Confidential Information and audit rights shall continue in full
force and effect and shall not be superseded by the terms of this Amendment.

 

  A. CONFIDENTIALITY.

To the extent necessary to perform its obligations hereunder, Client or its
Affiliates may disclose E*TRADE Information (as defined below) to Broadridge.
Such disclosure, as well as any subsequent use, of E*TRADE Information shall
only be made for the sole purpose of performance under this Schedule and in
conformance with applicable law. The term “E*TRADE Information” shall include
***. E*TRADE Information shall include ***. Broadridge on behalf of itself, its
employees, officers, directors, Affiliates, contractors, and agents
(“Representatives”), hereby agrees that E*TRADE Information made available to it
will not be disclosed or made available to any third party, agent or employee
for any reason whatsoever, other than with respect to: (a) its Representatives
on a “need to know” basis in order for Broadridge to perform its obligations
under this Schedule, provided that such Representatives have been made aware of
the confidential nature of the E*TRADE Information and Broadridge shall be fully
responsible for any breach of this section by any of its Representatives, and
(b) as required by law or as otherwise permitted by the Agreement, this Schedule
or the GLB Act regarding ‘Privacy’ of E*TRADE Information, either during the
term of this Schedule or after the termination of this Schedule, provided that,
prior to any disclosure of E*TRADE Information as required by law, Broadridge
shall (i) not disclose any such information until it has notified Client in
writing (to the extent permitted by law) of all actual or threatened legal
compulsion of disclosure, and any actual legal obligation of disclosure promptly
upon becoming so obligated (to the extent permitted by law), and (ii) cooperate
(at Client’s expense) to the fullest extent possible with all lawful efforts

 

Page 2 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

by Client to resist, limit or delay disclosure. Notwithstanding the foregoing,
E*TRADE Information shall also be considered Client Confidential Information as
defined in the Agreement.

Broadridge shall notify Client promptly of any known or suspected unauthorized
use, disclosure, acquisition, modification, or destruction of E*TRADE
Information, unauthorized access to E*TRADE Information, or loss of E*TRADE
Information (each, a “Security Breach”). Broadridge shall investigate each
Security Breach, provide Client with a detailed written statement describing the
circumstances surrounding each Security Breach, and provide and promptly
implement a remediation plan, acceptable to Client, to address the Security
Breach and prevent any further incidents. To the extent the Security Breach is a
direct result of Broadridge’s actions, Broadridge will at its expense send
notifications to affected individuals if requested by Client in writing.
Broadridge shall also promptly notify Client of any known or suspected attempts
to commit a Security Breach.

 

  B. REGULATORY.

B.1 At E*TRADE locations, Broadridge shall use its commercially reasonable
efforts to ensure that Broadridge employees, subcontractors, contractors,
consultants or other similar third parties or personnel under the control of
Broadridge (collectively, “Broadridge Personnel”), will comply with all E*TRADE
policies and procedures, including, but not limited to, security procedures,
information security requirements, rules, regulations, policies, holiday and
similar schedules (“E*TRADE Policies”) which have been provided to Broadridge
and the Broadridge Personnel in writing. Such E*TRADE Policies are subject to
change at E*TRADE’s sole discretion at anytime, but such change must be
communicated in writing to Broadridge and the Broadridge Personnel. Broadridge
shall use its commercially reasonable efforts to minimize any disruption to
E*TRADE’s normal business operations in performing the Services.

B.2 Broadridge acknowledges that all Broadridge Personnel will comply with
Broadridge’s information security policy (or if applicable, E*TRADE’s
information security policy if any Broadridge Personnel is on E*TRADE’s
premises, so long as such policy has been provided in writing to such
Personnel). Further, Broadridge agrees that certain Broadridge Personnel, as
determined by E*TRADE and Broadridge jointly, shall complete information
security awareness training reasonably acceptable to E*TRADE.

B.3 Broadridge acknowledges and understands that E*TRADE (any of its parent,
subsidiaries and Affiliates) is subject to examination and oversight by various
federal and state regulators and governmental administrative agencies,
including, without limitation, the Office of the Comptroller of the Currency,
and that by entering into this Schedule with E*TRADE, Broadridge may be subject
to examination and oversight by such regulators and agencies. Broadridge hereby
agrees, but solely to the extent that such examination relates to the Services
provided by Broadridge to E*TRADE hereunder, to submit to and reasonably
cooperate in any such examination, at E*TRADE’s expense, and oversight
proceeding or in E*TRADE’s efforts to respond to any audit, inquiry or review,
whether formal or informal, which may include, but may not be limited to,
granting E*TRADE or federal or state regulatory authorities access to
Broadridge’s: (i) overviews of its disaster recovery and business continuity
plans; (ii) disaster

 

Page 3 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

recovery test results; (iii) an overview of Broadridge’s information security
program, (iv) books and records; and (v) facilities, systems, and equipment on
supervised visits and without actual access to Broadridge’s systems.

 

  C. SECURITY.

C.1 Broadridge shall implement and maintain a comprehensive written information
security program (“Information Security Program”), which shall include measures,
including the establishment and maintenance of commercially reasonable policies,
procedures and technical, physical, and administrative safeguards, to (i) ensure
the security and confidentiality of the E*TRADE Information, (ii) protect
against any foreseeable threats or hazards to the security or integrity of
E*TRADE Information, (iii) protect against unauthorized access to or use of such
information, and (iv) ensure commercially reasonable disposal of the E*TRADE
Information. Without limiting the generality of the foregoing, the Information
Security Program shall provide for (i) continual assessment and re-assessment of
the risks to the security of E*TRADE Information acquired or maintained by
Broadridge and its agents and contractors in connection with the Services,
including but not limited to (1) identification of internal and external threats
that could result in unauthorized disclosure, alteration or destruction of
E*TRADE Information and systems used by Broadridge and its agents and
contractors, (2) assessment of the likelihood and potential damage of such
threats, taking into account the sensitivity of such E*TRADE Information, and
(3) assessment of the sufficiency of policies, procedures, information systems
of Broadridge and its agents and contractors, and other arrangements in place,
to control risks; and (ii) commercially reasonable protection against such
risks. Broadridge shall, and shall use its commercially reasonable efforts to
require its agents and subcontractors to, regularly test key controls, systems
and procedures relating to the Information Security Program. The frequency and
nature of such tests shall be determined by Broadridge’s risk assessment.
Broadridge shall provide E*TRADE with the results of all such tests. Further,
Broadridge shall provide E*TRADE with information about the Information Security
Program as reasonably requested by E*TRADE in writing, and provide E*TRADE
advance notice of material changes to the Information Security Program (to the
extent practicable). Broadridge shall comply with its Information Security
Program. Broadridge certifies that its Information Security Program is and shall
be in compliance with: (i) 201 CMR 17.00 et seq., as currently promulgated, and
(ii) the safeguards for protection of E*TRADE Information and information of a
similar character set forth by any federal or State laws or regulations by which
the E*TRADE may be regulated, as currently promulgated, to the extent applicable
to Broadridge. Broadridge shall deliver separate certifications of such
compliance upon E*TRADE’s reasonable written request. Further, Broadridge agrees
to handle E*TRADE Information in accordance with commercially reasonable
practices.

C.2 If there is a reasonable likelihood that, in the course of performing the
Services, Broadridge may become aware of activities, patterns of activity, or
practices that indicate the possible existence of identity theft (as defined by
regulations of the Federal Trade Commission), Broadridge will implement
commercially reasonable measures, including the establishment and maintenance of
policies and procedures, to detect such activities, patterns or practices,
notify E*TRADE upon such detection, and respond to such activities, patterns or
practices. In addition,

 

Page 4 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

if Broadridge does become aware of activities, patterns of activity, or
practices indicating the possible existence of identity theft, Broadridge will
promptly notify E*TRADE, and will take reasonable measures to assist E*TRADE in
implementing an appropriate response.

 

  D. AUDIT.

D.1. To ensure that Broadridge’s financial conditions and internal and security
controls are adequate to support its continued operations and performance of
Services under the Agreement and this Schedule, E*TRADE or its designee (which
may include outside auditing firms retained by E*TRADE) shall have, in its sole
discretion, the right to conduct once per year (or more than once per year to
the extent specifically required by law or regulation in connection with a
specific issue), an on-site review at the premises at which the Services or any
part thereof, are performed, during normal business hours and upon at least
fifteen (15) days prior written notice to Broadridge.

D.2. The on-site review shall include, but not be limited to (i) interviewing
key personnel of Broadridge, its Affiliates, its subcontractors and third party
contractors (to the extent permitted by Broadridge’s agreements with such
parties), (ii) inspecting Broadridge’s documentation regarding policy and
procedures, internal controls, Business Continuity Plan (“BCP”), and Disaster
Recovery Plan (“DRP”), (iii) reviewing, while supervised, physical access to the
data centers where E*TRADE Information is stored, (iv) inspecting, while
supervised, logical access to the systems where the E*TRADE Information is
processed including a review of batch processing, on-line processing,
telecommunications, network devices, remote access, operating systems, change
management, web applications and database management systems pertinent to this
Schedule, and (v) providing access to all books and records, in whatever form
maintained, relating to the provision of the Services. Such records shall
include all audits, test results, and other evaluations relevant to compliance
that have been conducted by Broadridge or third parties (to the extent permitted
to be disclosed to clients by such third parties). E*TRADE may periodically
submit to Broadridge a written request for Broadridge to provide to E*TRADE its
industry standard BITS Questionnaire.

D.3. Broadridge agrees to deliver to E*TRADE, within 30 days of receipt of
written request from E*TRADE, the most current SSAE16 report, to the extent it
covers the Services. Broadridge agrees to respond to E*TRADE’s vendor diligence
and security questionnaires as reasonably requested by E*TRADE from time to
time.

8. Miscellaneous. Except as expressly amended and supplemented hereby, the
Agreements shall remain in full force and effect.

In the event of any conflict between the terms and conditions of this Amendment
and the terms and conditions of the Agreements, the terms and conditions of this
Amendment shall prevail.

***

THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE AMENDMENT EFFECTIVE DATE UPON
SIGNATURE BY AN AUTHORIZED OFFICER OF EACH OF THE PARTIES.

 

Page 5 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

BROADRIDGE SECURITIES     E*TRADE FINANCIAL CORPORATION PROCESSING SOLUTIONS,
INC.       By:  

/s/ Steven Goune

    By:  

/s/ Matthew Audette

Name:  

Steven Goune

    Name:   Matthew Audette Title:  

VP, Finance

    Title:   EVP & Chief Financial Officer Date:  

November 26, 2013

    Date:  

 

BROADRIDGE INVESTOR     E*TRADE SECURITIES LLC COMMUNICATION SOLUTIONS, INC.    
  By:  

/s/ Bob Schifellite

    By:  

/s/ Navtej S. Nandra

Name:  

Bob Schifellite

    Name:   Navtej S. Nandra Title:  

President ICS

    Title:   President of E*TRADE Financial Corporation Date:  

December 5, 2013

    Date:  

November 26, 2013

      E*TRADE CLEARING LLC       By:  

/s/ Mike Foley

      Name:   Mike Foley       Title:   EVP & Chief Administrative Officer      
  of E*TRADE Financial Corporation       Date:  

November 26, 2013

 

Page 6 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

Exhibit 1

Termination Clause Penalties ($ in

Millions)

 

     2013     2014     2015     2016     2017     2018  

BPS

   $    ***    $    ***    $    ***    $    ***    $    ***    $    *** 

Ridge

   $    ***    $    ***    $    ***    $    ***    $    ***    $    *** 

Post Edge (IDS)

   $    ***    $    ***    $    ***    $    ***    $    ***    $    *** 

Proxy Services

   $    ***    $    ***    $    ***    $    ***    $    ***    $    *** 

 

Page 7 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

Exhibit 2

 

Type of Service

   Fees Paid by
E*Trade to
Broadridge  

Interim Pieces

   $    *** 

Interim Paper Elimination

   $    *** 

Proxy Pieces

   $    *** 

Proxy Paper Eliminations

   $    *** 

Reminders

   $    *** 

Contests

   $    *** 

 

*

Under the fee structure, for issuer proxy mailings with processing counts equal
to or greater than *** positions, the paper elimination unit charge is reduced
by ***%

 

Page 8 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

Exhibit 3

 

A. New PostEdge Pricing

Images Per Month

 

Electronic Document Conversion and Hosting Single Ingestion

   $ * **/image 

PostEdge – Electronic Delivery

   $ * **/document 

Line Mode Data:

  

First ***M images per month

   $ * ** 

Next ***M images per month

   $ * ** 

Next ***M images per month

   $ * ** 

All images over ***M per month

   $ * ** 

 

Page 9 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

B. New Statement Pricing

Procurement of Materials for all the Services described below shall be based on
the following:

Broadridge will supply the forms and envelopes and pass through the costs
thereof to Client. Client will specify the paper stock and envelopes (“stock”),
which will be used for the sole purpose of printing Client products. Broadridge
shall be responsible for managing and maintaining sufficient stock inventory on
its premises or vendor warehouses, for communicating inventory levels and
reorder requirements to Client, and for coordinating delivery schedules with the
vendors.

In the event Client chooses to use Client suppliers, Client shall give written
notice to Broadridge( including notice to discontinue ordering stock). Client
understands that Broadridge typically orders stock in quantities to cover ***
use and must place order for such stock *** in advance of delivery. Client shall
be responsible for payment of all unused stock in inventory, as well as
destruction and/or removal costs. Materials provided by Client suppliers shall
adhere to all equipment specifications used at Broadridge and agrees to provide
“test” stock no less than 8 weeks prior to going into production. The stock to
be used will be subject to sign-off approval by Broadridge.

Broadridge will notify Client of industry price increases that impact the cost
of materials. Waste /Overage on stock charges resulting from issues solely under
the control of Broadridge shall be capped at *** of print volume. Any waste
stock resulting from the actions of Client or its stock vendors, due to such
factors as poor stock quality, late shipments, short shipments, or any other
event outside of Broadridge’s control, will not be subject to the *** waste cap.

 

  1. Statements

 

  a. Computer Processing

 

Base Charge

   $ * ** per image 

(charged for all images composed, both paper and electronic delivery)

 

  b. Printing

Image (customer copy, AE, Interested Party)

 

Monthly volume (statement image = 8 1⁄2 × 11 simplex image)

   $ * ** per image 

 

  c. Lettershop

 

Machine Cut, Trim, Match, Meter, Fold & Insert

   $ * ** per envelope 

Hand insertion

   $ * ** per envelope 

Additional Inserts

   $ * ** per insert 

 

Page 10 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

  d. Miscellaneous Charges

 

Custom Programming

   $***/hr

Electronic Forms Design

   $***/hr

Clerical Special Handling/Packaging

   $ ***/hr

Courier – (i.e. Fed Ex)

   Client Responsibility

NCOA processing

   $*** per record

 

  e. Materials

 

Preprint & Envelopes

     At Quote   

 

  f. Postage

Postage - Broadridge will charge back to client all applicable costs relating to
postage

 

Presort/Manifesting

   $ * ** per envelope 

Full Service IMB processing

   $ * ** per envelope 

 

  2. Trade Confirmations, Tax Reporting and Letters

 

  a. Base Pricing

 

Process, print and machine insert, first image

   $ * ** per envelope 

Process, print and manual insert, first image

   $ * ** per envelope 

Additional Images, process and print

   $ * ** per image 

Additional Inserts

   $ * ** per insert 

 

  b. Materials

 

Preprint & Envelopes

     At Quote   

 

  c. Other Charges

 

Programming

   $*** /per hour

Electronic Forms Design

   $***/per hour

Courier – (i.e. Fed Ex)

   Client Responsibility

 

Page 11 of 12



--------------------------------------------------------------------------------

*** Confidential treatment has been requested for the redacted portions. The
Confidential Information redacted has been filed separately with the Securities
and Exchange Commission.

 

  d. Postage

Same as Statements.

 

  3. Checks

 

  a. Base Pricing

 

Process, print and machine insert single check

   $ * ** per check 

Process, print and manually insert single check

   $ * ** per check 

 

  b. Materials

 

Preprint & Envelopes

     At Quote   

 

  c. Other Charges

 

Programming

   $*** /per hour

Electronic Forms Design

   $*** /per hour

Courier – (i.e. Fed Ex)

   Client Responsibility

 

  d. Postage

Same as for Statements.

 

Page 12 of 12